DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on November 10, 2021 is acknowledged.
Applicant has elected Species I: Figures 1-3 and 12, wherein applicant states claims 48-67 read on the elected species.
Claims 48-67 are presently pending in this application.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a second aperture for receiving a bone screw” described in claim 65 and “at least one fixation spike and at least a second fixation spike” described in claim 66 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 58 is objected to because of the following informalities: In ll. 9-10, the phrase “the first and second fixation aperture” should be re-written as --the first and second fixation apertures--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 59, ll. 9-10, the phrase “each retention tang in a plane parallel to the other retention tang” is unclear if there are more than two retention tangs. It appears there is a first retention tang and a second retention tang. For purposes of examination, the Examiner has interpreted the phrase as --the first retention tang in a plane parallel to the second retention tang--. Amendment and clarification are required.
Claim 62 recites the limitation "the shank of a fixation mechanism" in ll. 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitations "the posterior surfaces” in ll. 2, “the anterior face of a spinal fusion cage” in ll. 5, and "the cap" in ll. 4 and ll. 6. There is insufficient antecedent basis for these limitations in this claim.
Claims 60, 61, and 63-66 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chataigner et al. (US 2017/0246007), herein referred to as Chataigner.
Regarding claim 48, Chataigner discloses an intervertebral implant (2) (figures 1A and 1B) for positioning between a first vertebra (¶1) and a second vertebra (¶1) successive to the first vertebra (¶1), the intervertebral implant (2) comprising: a singular spacer body (figures 1A and 1B) comprising; a superior surface (see figures 1A and 1B below) configured to (i.e. capable of) contact an inferior end plate of the first vertebra (¶1), an inferior surface (see figures 1A and 1B below) configured to (i.e. capable of) contact a superior end plate of the second vertebra (¶1), an anterior wall (see figures 1A and 1B below), a posterior wall (see figures 1A and 1B below), a first lateral wall (see figures 1A and 1B below) extending between the posterior wall (see figures 1A and 1B below) and the anterior wall (see figures 1A and 1B below), a second lateral wall (see figures 1A and 1B below) extending between the posterior wall (see figures 1A and 1B below) and the anterior wall (see figures 1A and 1B below), and an interior graft window (23) defined by the anterior wall (see figures 1A and 1B below), the posterior wall (see .

    PNG
    media_image1.png
    465
    847
    media_image1.png
    Greyscale


Claim(s) 59-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramlet et al. (US 6,447,546), herein referred to as Bramlet.

Regarding claim 60, Bramlet discloses wherein the first end of each retention tang (elements 220) is affixed to and protruding from the posterior surface of the cap (140) (figure 4), and wherein the second end of each retention tang (elements 220) is oriented at a non-perpendicular angle to the posterior surface of the cap (140) (figures 2 and 4) and each second end is oriented in divergent directions to the other retention tang (figures 2 and 4).
Regarding claim 61, Bramlet discloses wherein each retention tang (elements 220) of the bone fixation member is configured (i.e. capable of) such that the lengthwise body of each retention tang is: straight, arcuate (figures 2 and 4), or helical, between the first end and the second end (figures 2 and 4).

Claim(s) 62-67 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donner et al. (US 2016/0220384), herein referred to as Donner.


    PNG
    media_image2.png
    398
    725
    media_image2.png
    Greyscale

Regarding claim 63, Donner discloses wherein the surfaces of the recessed medial stepped portion (see figure 10E above), and the recessed lateral stepped portion (see figure 10E above) are defined as a coaxial cylindrical surface (figure 10E), the curvature approximating that of vertebral bodies to be fused, when viewed from a superior or inferior orientation (figure 10E).
Regarding claim 64, Donner discloses wherein the posteriorly protruding central portion (352c) is configured to (i.e. capable of) align with and interface with a mating recesses surface (328) on an anterior face of a spinal fusion cage (316) (figures 8A, 8B, 11A), and wherein the first fixation aperture (one end of element 364) and secondary aperture (another end of element 364) are configured to (i.e. capable of) coaxially align with a mating third aperture (320) in the anterior portion of said spinal fusion cage (316) and jointly accept a fixation mechanism configured to secure the spinal cage fixation plate (350) to the spinal fusion cage (316), and wherein the surfaces of the recessed medial stepped portion (see figure 10E above), and the recessed lateral stepped portion 
Regarding claim 65, Donner discloses further comprising: at least one aperture (366) for receiving a bone screw (considered functional), wherein the at least one aperture (366) is positioned superiorly to the superior surface (352d) of the fixation plate (350) and configured to (i.e. capable of) temporarily secure the fixation plate (350) to a superior adjacent vertebra, at least a second aperture (another element 366) for receiving a bone screw (considered functional), wherein the at least second aperture (another element 366) is positioned inferiorly to the inferior surface (352e) of the fixation plate (350) and configured to (i.e. capable of) temporarily secure the fixation plate (350) to an inferior adjacent vertebra.
Regarding claim 66, Donner discloses further comprising: at least one fixation spike (e.g. 12D), wherein the at least one fixation spike (e.g. 12D) is positioned superiorly to the superior surface (352d) of the fixation plate (350) and configured to (i.e. capable of) temporarily secure the fixation plate (350) to a superior adjacent vertebra, at least a second fixation spike (another element 12D), wherein the at least second fixation spike (another element 12D) is positioned inferiorly to the inferior surface (352e) of the fixation plate (350) and configured to (i.e. capable of) temporarily secure the fixation plate (350) to an inferior adjacent vertebra.
Regarding claim 67, Donner discloses further comprising: anteriorly recessed features (figures 10D and 10E) in the posterior surfaces of the recessed medial stepped portion (see figure 10E above), and the recessed lateral stepped portion (see figure 10E .

Allowable Subject Matter
Claims 49-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775